 
SECOND AMENDMENT TO CREDIT AGREEMENT


This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of February 23, 2011, among DUFF & PHELPS, LLC, a Delaware limited liability
company (the “Borrower”), DUFF & PHELPS ACQUISITIONS, LLC (“Holdings”), CHANIN
CAPITAL PARTNERS LLC (“Chanin”), and RASH & ASSOCIATES, L.P. (“Rash” and
together with Holdings and Chanin, each a “Guarantor” and together the
“Guarantors”), BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer (as
such terms are defined in the Credit Agreement defined below), and each of the
Lenders (as defined in the Credit Agreement defined below) signatory hereto.


W I T N E S S E T H:


WHEREAS, the Borrower, the Administrative Agent, the L/C Issuer and the Lenders
have entered into that certain Credit Agreement dated as of July 15, 2009 (as
from time to time amended, modified, supplemented, restated, or amended and
restated, the “Credit Agreement”; capitalized terms used in this Amendment not
otherwise defined herein shall have the respective meanings given thereto in the
Credit Agreement), pursuant to which the L/C Issuer and the Lenders have made
available to the Borrower certain Committed Loans; and
 
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders make certain adjustments to the Consolidated Fixed Charge Coverage Ratio
definition in the Credit Agreement.
 
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
1. Amendment to Credit Agreement: New Defined Term.  The following new defined
term is hereby inserted into Section 1.02 of the Credit Agreement in the
appropriate alphabetical order:
 
“‘2011 Redemption’ means the redemption of certain of Holdings’ units, provided
that such redemption shall occur during the 2011 calendar year and provided
further that no Loans (other than any outstanding Letters of Credit) shall be
requested or outstanding under this Agreement at the time of any such
redemption.”
 
2. Amendment to Credit Agreement: Restated Defined Term.  The following defined
term set forth in Section 1.02 of the Credit Agreement is hereby amended and
restated as follows:
 
“‘Consolidated Fixed Charge Coverage Ratio’ means, as of any date of
determination, the ratio of (a) Consolidated EBITDA minus, without duplication,
(i) Capital Expenditures, (ii) United States federal income taxes or other taxes
measured by net income paid by Holdings and its Subsidiaries and distributions
made to the holders of Equity Interests of Holdings for the payment of such
taxes and (iii) cash Restricted Payments to Persons other than another Group
Member (other than (A) Restricted Payments described in part (ii) above, (B)
Restricted Payments made with proceeds of a substantially concurrent sale of
Equity Interests of Holdings or DPC and (C) Restricted Payments excluded
pursuant to the last sentence of this definition), in each case for the period
of the four prior fiscal quarters ending on such date, to (b) Consolidated Fixed
Charges for the period of the four prior fiscal quarters ending on such
date.  The amounts described in clauses (a)(i), (a)(ii), and (a)(iii) above for
the three (3) fiscal quarters most recently ended prior to the Closing Date for
which financial statements are available are set forth on Schedule 1.02.  For
purposes of calculating the Consolidated Fixed Charge Coverage Ratio, the
following shall be excluded: (A) for any four fiscal quarter period which
includes the second fiscal quarter of 2009, (i) Restricted Payments consisting
of the redemption by Holdings of 4,550,000 of its New Class A Units which
occurred in May of 2009 and (ii) the repayment in full on or about May 22, 2009
of all principal amounts outstanding under the Amended and Restated Credit
Agreement, dated as of July 30, 2008, among the Borrower, Holdings, the lenders
and L/C issuers party thereto and General Electric Capital Corporation as
administrative agent and collateral agent; and (B) for any four fiscal quarter
period which includes one or more dates on which any part of the 2011 Redemption
is made, cash Restricted Payments consisting of that portion of the 2011
Redemption made by Holdings during such period, which Restricted Payments shall
not in an aggregate exceed $20,000,000.”
 
 
 

--------------------------------------------------------------------------------

 
 
3. Effectiveness; Conditions Precedent.  The effectiveness of this Amendment
shall be conditioned upon the Administrative Agent’s receipt of two (2)
counterparts of this Amendment, duly executed by the Borrower, the
Administrative Agent, the L/C Issuer and the Required Lenders.
 
4. Representations and Warranties.  In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, the Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:
 
(a) After giving effect to this Amendment, the representations and warranties
made by the Borrower and each other Loan Party in Article V of the Credit
Agreement and in each of the other Loan Documents, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects on and as of the date hereof, except
to the extent that such representations and warranties expressly relate to an
earlier date, provided, however, that the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement are
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01 of the Credit Agreement;
 
(b) This Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
except as may be limited by general principles of equity or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally; and
 
(c) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.
 
5. Reaffirmation of Guaranty.  Each of the Guarantors hereby expressly:
(a) consents to the execution by the Borrower, the Administrative Agent, the L/C
Issuer and each of the Lenders of this Amendment; (b) acknowledges that the
Obligations referred to in and guaranteed by the Guaranty include all of the
obligations and liabilities owing from time to time by the Borrower to the
Administrative Agent, the L/C Issuer and each of the Lenders, including, but not
limited to, the obligations and liabilities of the Borrower to the
Administrative Agent, the L/C Issuer and each of the Lenders under and pursuant
to the Credit Agreement, as amended from time to time, and as evidenced by the
Note, as modified, extended, and/or replaced from time to time; (c) acknowledges
that such Guarantor does not have any set-off, defense or counterclaim to the
payment or performance of any of the obligations of the Borrower under the
Credit Agreement or such Guarantor under the Guaranty; (d) reaffirms, assumes
and binds itself in all respects to all of the obligations, liabilities, duties,
covenants, terms and conditions that are contained in the Guaranty; (e) agrees
that all such obligations and liabilities under the Guaranty shall continue in
full force and that the execution and delivery of this Amendment to, and its
acceptance by, the Bank shall not in any manner whatsoever (i) impair or affect
the liability of any Guarantor to the Administrative Agent, the L/C Issuer or
any of the Lenders under the Guaranty, (ii) prejudice, waive, or be construed to
impair, affect, prejudice, or waive the rights and abilities of the
Administrative Agent, the L/C Issuer or any of the Lenders at law, in equity or
by statute, against any Guarantor pursuant to the Guaranty, and/or (iii) release
or discharge, nor be construed to release or discharge, any of the obligations
and liabilities owing to the Administrative Agent, the L/C Issuer or any of the
Lenders by any Guarantor under the Guaranty; and (f) represents and warrants
that each of the representations and warranties made by such Guarantor in any of
the documents executed in connection with the Loan remain true and correct as of
the date hereof.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
6. Entire Agreement.  This Amendment, together with all the Loan Documents and
all related amendments, consents, waivers, and other similar documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter.  No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty.  Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to any other party
in relation to the subject matter hereof or thereof.  None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
 
7. Full Force and Effect of Agreement.  Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.
 
8. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument.
 
9. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, AND SHALL BE FURTHER SUBJECT
TO THE PROVISIONS OF SECTION 10.15 OF THE CREDIT AGREEMENT.
 
10. Enforceability.  Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
 
11. References.  All references in any of the Loan Documents to the Credit
Agreement (whether as “Credit Agreement” or “Agreement,” as applicable based on
the context) shall mean the Credit Agreement, as amended, supplemented or
modified hereby.
 
12. Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent, the L/C Issuer and each
of the Lenders, and their respective successors, legal representatives, and
assignees to the extent such assignees are permitted assignees as provided in
Section 10.06 of the Credit Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.



  DUFF & PHELPS, LLC     as the Borrower                  
 
By:
/s/ Jacob Silverman      Name:   Jacob Silverman       Executive Vice
President      

 
 
 
 
 
Signature Page to Second Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 



  DUFF & PHELPS ACQUISITIONS, LLC     as Guarantor                  
 
By:
/s/ Jacob Silverman      Name:   Jacob Silverman     Title:  Executive Vice
President      

 
 

  CHANIN CAPITAL PARTNERS LLC     as Guarantor                  
 
By:
/s/ Jacob Silverman      Name:   Jacob Silverman     Title:  Executive Vice
President      


 

  RASH & ASSOCIATES, L.P.     as Guarantor             By: Rash Acquisition GP,
its general partner          
 
By:
/s/ Jacob Silverman      Name:   Jacob Silverman     Title:  Executive Vice
President      

 
 
 
 
 
Signature Page to Second Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

  BANK OF AMERICA, N.A.,     as Administrative Agent                  
 
By:
/s/ Elizabeth Brant     Name:   Elizabeth Brant     Title:  Assistant Vice
President    


 

  BANK OF AMERICA, N.A.,     as a Lender and L/C Issuer                  
 
By:
/s/ Elizabeth Brant     Name:   Elizabeth Brant     Title:  Assistant Vice
President    


 
 
 
 
Signature Page to Second Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 